Per curiam.
This was a suit to collect unpaid wages claimed by the plaintiff for services as guide and as caretaker of the defendant’s private hunting and fishing lodge. The issues were factual and of the type appropriately left to a jury. If there are issues of law, they have escaped the attention of both counsel and the court. The record discloses credible evidence of a contract, performed by the plaintiff and broken by the defendant. A Washington County jury has announced by its verdict that the plaintiff should be paid. So be it!

Motion for new trial overruled.